Supplemental Notice of Allowance
The instant Notice of Allowance is required to include a singed PTO/SB08 from 04/29/2020 which had one reference previously lined through for lacking a translation.  However, as Applicant’s point out, the reference was discussed in the specification thereby meeting the requirements of 37 C.F.R. 1.98(a)(3)(i).   
All other aspects of this Notice of Allowance is a reiteration of the previous one, mailed on 10 August 2022
The amendments and response filed 16 June 2022 are acknowledged and have been considered in their entireties.
Claim 2 is cancelled thus, claim 1 and 3-23 are pending.  Claims 9-20 are withdrawn as being drawn to non-elected subject matter.

Withdrawal of Previous Objections/Rejections
The objections to the specification for lack of sequence compliance are withdrawn in view of the amendments to the specification to incorporate the electronic sequence listing into the specification and the addition of a sequence identifier in paragraph 0077.
The objection to the claims is withdrawn in view of the amendments to the claims which improve grammar as well as clarity.
The five rejections to the claims under 35 U.S.C. 112(b) are withdrawn in view of the amendments to the claims to clarify the claimed subject matter.  In addition, a review of the art reveals “frequent restriction enzyme” is known and utilized in the art.
The rejection of claims 1-8 and 21-22 under 35 U.S.C. 112(a) is withdrawn in view of the amendments to claim 1 defining the polypeptide of the first region is derived from a restriction enzyme lacking double stranded DNA activity and recognizes sites of 4-6 nucleotides in length. 
The rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Joung and Maeder (US 2016/0010076) is withdrawn in view of the amendments to the claims which require the first region is derived from a restriction enzyme lacking double stranded DNA activity and recognizes sites of 4-6 nucleotides in length.  Joung & Maeder teach a dCas9 as the first polypeptide but this does not meet the new limitations of claim 1.
 The rejection under 35 U.S.C. 102(a)(1) as anticipated by Grimmer et al. (Nuc. Acids Res., 2014) is withdrawn in view of the amendments to the claims which require the first region is derived from a restriction enzyme lacking double stranded DNA activity and recognizes sites of 4-6 nucleotides in length.  Grimmer et al. teach a artificial transcription factors as the polypeptide of the first region but this does not meet the new limitations of claim 1.

Election/Restrictions
Claims 1, 3-8 and 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn a fusion polypeptide comprising a first region derived from a restriction enzyme lacking double stranded DNA activity and recognizes sites of 4-6 nucleotides in length fused to a second region comprising a polypeptide capable of regulating an epigenomic state of genomic DNA.  The prior art does not teach or suggest a fusion protein wherein the DNA binding polypeptide portion of the fusion protein is a restriction enzyme lacking double stranded DNA activity and recognizes sites of 4-6 nucleotides in length and as such, claims 1 and 3-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        11 August 2022.